This appeal is from a denial of a petition to enjoin annexation of the territory of land (described in the Appendix hereto) to the city of Medina. It is the appellant's contention that the petitioners' land is not adjacent.
The owners of parcels 1, 3 and 4 did not sign the petition. The owners of 2, 5, 6 and 7 did and they are a majority of the owners of the real estate in the territory sought to be annexed. None of the petitioners' land is contiguous except for the 23 to 25.68 foot-wide strip running along the rear of lots 1, 2, 3 and 4 and which strip is owned by petitioner Duplaga as part of lot 5. (The parcel owned by Duplaga resembles a hockey stick in shape. The tip of the "handle" touches the Medina city corporation line.)
R.C. 709.02 provides:
"The owners of real estate adjacent to a municipal corporation may, at their option, cause such territory to be annexed thereto, * * *."
The trial court held the territory sought to be annexed was adjacent and that the petitioners' land need not be contiguous so long as a majority of the owners sign the petition and one part of the territory sought to be annexed is contiguous.
We agree with the trial court and affirm its judgment on two grounds. First, we concur in the ruling that the petitioners' land need not be adjacent so long as a part of the land territory sought to be annexed is contiguous. Then all of the land is deemed adjacent. Secondly, the land of petitioner Duplaga is both contiguous and adjacent.
The judgment of the trial court is affirmed.
Judgment affirmed.
MAHONEY, P.J., BELL and HUNSICKER, JJ., concur.
HUNSICKER, J., retired, of the Ninth Appellate District, was assigned to active duty under authority of Section 6(C), Article IV, Constitution. *Page 171 
 *Page 172